 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-0231-WBS
12                                 Plaintiff,             STIPULATION AND (PROPOSED) ORDER
                                                          TO CONTINUE STATUS CONFERENCE
13                          v.
                                                          Date:      March 2, 2020
14   JOSE ENCARNACION MAYO RODRIGUEZ,                     Time:      9:00 a.m.
     SYLVIA ZAMBRANO,                                     Judge:     Hon. William B. Shubb
15   YESENIA LOPEZ,
     MARIA LUISA ESCAMILLA-LOPEZ,
16   JUAN CHAVARRIA,
     JUAN RAMON LOPEZ,
17   NEREYDA ALVAREZ,
     PHILLIP ALLEN BAILEY, and
18   CHARLES JAMES BILLINGSLEY, JR.,
19                                Defendants.
20
21          Plaintiff United States of America, through its undersigned counsel, and defendants Jose

22 Encarnacion Mayo Rodriguez, Sylvia Zambrano, Yesenia Lopez, Maria Luisa Escamilla-Lopez, Juan

23 Chavarria, Juan Ramon Lopez, Nereyda Alvarez, Phillip Allen Bailey, and Charles James Billingsley,

24 Jr., through their respective counsel of record, stipulate that the status conference currently set for March

25 2, 2020, be continued to May 4, 2020, at 9:00 a.m.

26          On December 19, 2019, all nine defendants were arraigned on the thirteen-count Indictment. (Dkt.

27 Nos. 59, 61.) Since that time, the government has produced to all defense counsel initial discovery that

28 includes approximately 1,265 pages of reports and memoranda. In the coming weeks, the government

      STIPULATION AND (PROPOSED) ORDER                   1
30    TO CONTINUE STATUS CONFERENCE
 1 anticipates producing additional discovery that will include hundreds of photos, and dozens of audio,

 2 video, and multimedia files from throughout this investigation. Defense counsel will require additional

 3 time to review these new materials, as well as the materials already produced; time to confer with their

 4 clients; time to conduct further research and investigation about the charged offenses; and time to

 5 otherwise prepare for trial. In addition, defense counsel require additional time to review the potential

 6 implications of the First Step Act and to discuss the matter with their clients.

 7          Based on the foregoing, the parties stipulate that the status conference currently set for March 2,

 8 2020, be continued to May 4, 2020, at 9:00 a.m. The parties further agree that time under the Speedy

 9 Trial Act should be excluded from the date the date of this filing to and including May 4, 2020, under 18
10 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare] and General Order 479, Local Code T4,

11 based on continuity of counsel and defense preparation.

12          Counsel and the defendants also agree that the ends of justice served by the Court granting the

13 requested continuance outweigh the best interests of the public and the defendants in a speedy trial.

14                                                        Respectfully submitted,

15

16 Dated: February 27, 2020                               _/s/ Timothy H. Delgado_____________
                                                          TIMOTHY H. DELGADO
17                                                        Assistant United States Attorney
                                                          Attorney for plaintiff United States
18

19 Dated: February 27, 2020                               _/s/ THD for Todd D. Leras__________
                                                          TODD D. LERAS
20                                                        Law Office of Todd D. Leras
                                                          Attorney for defendant Jose Encarnacion
21                                                           Mayo Rodriguez
22

23 Dated: February 27, 2020                               _/s/ THD for Christopher R. Cosca____
                                                          CHRISTOPHER R. COSCA
24                                                        Christopher R. Cosca, Attorney-at-Law
                                                          Attorney for defendant Sylvia Zambrano
25

26 Dated: February 27, 2020                               _/s/ THD for Brian Andritch_________
                                                          BRIAN ANDRITCH
27                                                        Andritch & Aed, APC
                                                          Attorney for defendant Yesenia Lopez
28

      STIPULATION AND (PROPOSED) ORDER                   2
30    TO CONTINUE STATUS CONFERENCE
 1 Dated: February 27, 2020              _/s/ THD for Dina Lee Santos________
                                         DINA LEE SANTOS
 2                                       Law Offices of Dina L. Santos
                                         Attorney for defendant Maria Luisa Escamilla-
 3                                          Lopez
 4
     Dated: February 27, 2020            _/s/ THD for Armando Villapudua____
 5
                                         ARMANDO VILLAPUDUA
 6                                       Law Offices of Armando Villapudua
                                         Attorney for defendant Juan Chavarria
 7

 8 Dated: February 27, 2020              _/s/ THD for David W. Dratman______
                                         DAVID W. DRATMAN
 9                                       Attorney at Law
                                         Attorney for defendant Jose Cruz Ivan Aispuro
10

11 Dated: February 27, 2020              _/s/ THD for Phillip Cozens__________
12                                       PHILLIP COZENS
                                         Phillip Cozens, Attorney-at-Law
13                                       Attorney for defendant Juan Ramon Lopez

14
     Dated: February 27, 2020            _/s/ THD for David M. Garland_______
15                                       DAVID M. GARLAND
                                         Law Office of David Garland
16                                       Attorney for defendant Nereyda Alvarez
17
     Dated: February 27, 2020            _/s/ THD for Alin Cintean___________
18
                                         ALIN CINTEAN
19                                       Law Offices of Alin Cintean
                                         Attorney for defendant Phillip A. Bailey
20
21 Dated: February 27, 2020              _/s/ THD for Johnny L. Griffin, III____
                                         JOHNNY L. GRIFFIN, III
22                                       Law Offices of Johnny L. Griffin, III
                                         Attorney for defendant Charles J. Billingsley, Jr.
23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER   3
30    TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court finds that the ends of justice

 6 are served by granting the requested continuance and outweigh the best interests of the public and the

 7 Defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including May 4, 2020,

 9 shall be excluded from computation of time within which the trial in this case must be commenced under
10 the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time for counsel to

11 prepare] and General Order 479 (Local Code T4). It is further ordered that the March 2, 2020 status

12 hearing be continued until May 4, 2020, at 9:00 a.m.

13
     Dated: February 27, 2020
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION AND (PROPOSED) ORDER                     4
30    TO CONTINUE STATUS CONFERENCE
